UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7686



EUGENE P. PATTERSON


                                              Plaintiff - Appellant,


          versus


NICKERSON; DICK CHASSE; JOSEPH M. BROOKS; R.
M. WHITE; HARRELL WATTS; TOM BURKETT; RICHARD
L. KEISTER; SUSAN GOLDY,


                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-583-2)


Submitted:   April 28, 2005                   Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene P. Patterson, Appellant Pro Se.       Virginia Lynn Van
Valkenburg, Assistant United States Attorney, Norfolk, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eugene P. Patterson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C. § 1997e(a) (2000). Because Patterson did not demonstrate to

the district court that he had exhausted administrative remedies or

that such remedies were not available, the court’s dismissal of the

action,   without   prejudice,   was   not   an   abuse   of   discretion.

Accordingly, we affirm the district court’s order.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -